On Petition for Rehearing.
Montgomery, C. J.
Appellants’ learned counsel have filed an earnest petition for a rehearing in which they properly call our attention to an omission to discuss a point made in their original brief. The special findings of the court stated that, at the time of executing the conveyance in question, “Henry Stark was a resident householder of Elkhart county, Indiana, and said Henry Stark had no other property of any kind subject to execution.” The findings were silent as to the value of the property in controversy, and as to the total value of all property owned by Henry Stark at the date of the transfer attacked.
The insistence of appellants’ counsel is that an affirmative finding that the property conveyed, together with other property owned by Henry Stark, was in excess of $600, was indispensable to appellee’s recovery.
4. 5. It is contended first by appellee that as appellant Henry Stark had no answer on file specially setting up his right and claim to an exemption, he is in no position to raise the question argued. We cannot agree with appellee in this contention. This suit is for relief against fraud, and it was incumbent upon appellee to establish the fraud charged, either by direct evidence or by proof of such other facts as warranted the inference of a fraudulent intent in making the transfers assailed. This court has heretofore decided that prima facie all property of a debtor within this State is liable for the payment of his debts and subject to execution. Moss v. Jenkins (1897), 146 Ind. 589, 596, and cases cited. *647It follows, therefore, that upon a complaint to set aside a conveyance as fraudulent, a prima facie case is made out upon proof that such conveyance was voluntary and without consideration, or that it was made with fraudulent intent to hinder, delay, cheat, or defraud the creditors of the grantor, and accepted by the grantee with knowledge of its fraudulent character.
6. It is quite well settled that property exempt from execution is not subject to the claims of creditors, and may be transferred by the owner, unaffected by any such claims. The owner having a right to hold property exempt from the demands of his creditors has an absolute and unhampered right to transfer the same, and in doing so cannot legally be charged with defrauding his creditors or with an intent to do so. Faurote v. Carr (1886), 108 Ind. 123, 125; Taylor v. Duesterberg (1887), 109 Ind. 165, 170; Barnard v. Brown (1887), 112 Ind. 53; Citizens State Bank v. Harris (1897), 149 Ind. 208.
7. The law presumes that a resident householder will avail himself of his right to claim an exemption, and in a suit of this character, where it is made to appear affirmatively that the debtor was a resident householder of the State, and that all property owned by him at the time of the transfer in question did not exceed $600 in value, a court of equity will not disturb such transfer as fraudulent. Wallace v. Lawyer (1876), 54 Ind. 501, 509, 23 Am. Rep. 661; Williams v. Osborne (1884), 95 Ind. 347; Burdge v. Bolin (1886), 106 Ind. 175, 55 Am. Rep. 724.
8. The issue in this case was one of fraud in making conveyances of real estate, and it was proper for appellants, to repel the charge of fraud, to show, if they could, that the property conveyed was exempt from execution. Evidence to establish the facts showing a right to claim the property as exempt from appellee’s demand was clearly admissible under the answer of general *648denial, and without a special plea. Isgrigg v. Pauley (1897), 148 Ind. 436; Jeffersonville Water Supply Co. v. Riter (1897), 146 Ind. 521.
9. The absence of a finding of facts showing that 'the property in controversy was exempt from appellee’s claim, leaves the principle of law that such property was prima facie liable therefor in force. The court expressly found that the conveyances in question were made “with intent to defeat and defraud the creditors of Henry Stark,” and, nothing appearing to the contrary, it must be presumed that this finding was made with reference to the law, that such, an intent could not legally exist with respect to conveyances of property within the exemption laws of the State.
We accordingly hold that the finding of facts is sufficient to sustain the conclusions of law, and overrule appellants’ petition for a rehearing.